DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 30, 2021 has been entered. Claims 1-14are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 30, 2021.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (US 2014/0012203) in view of Bonnette (US 2004/0210194) and further in view of Raulerson (US 8052647).
Regarding claim 1, Woehr discloses a valve assembly (5, 7, 10a, 10b, Fig 1) that controls a passage of fluid of a body access device (3 and 4, Fig 1), comprising: a body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening  (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 2), the first seal disk including a slit  (7a, Fig 6) that is closed in the default state  (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); wherein the piston is configured to automatically move toward and deform the first seal disk so as to open the slit and permit passage of fluid therethrough such that the valve assembly automatically opens when the secondary device is coupled to the valve assembly (Para 0020).
Woehr is silent regarding  a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against 
	Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005, the device is for thrombectomies and thus is placed within a blood vessel), wherein the body defines an internal chamber (120, Fig 15); a piston (136, Fig 15) slidably positioned within the internal chamber (Para 0103, lines 1-12); a first seal disk (64, Fig 15) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve assembly (See Fig 20), the first seal disk including a slit (96a, Fig 5), the slit sized to receive an elongated body of a secondary device therethrough (See Fig 21); a separator disk (132, Fig 20) juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side (See Fig 20),wherein the first seal disk can move into a first space as the piston pushes against the first seal disk (See Fig 22), and wherein the separator disk has a first central aperture (opening within disk 132) that extends through the separator disk; a second seal disk (130, Fig 20) juxtaposed with the separator disk such that the separator disk is interposed between the first seal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special cases such as during the use of smaller guidewires or elongated bodies (Para 0102, lines 21-23 and lines 38-57).
The modified invention of Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).

Regarding claim 2, the modified invention of Woehr, Bonnette, and Raulerson discloses the piston (10, Fig 2 –Woehr) is configured to automatically move back to the default state upon uncoupling of the secondary device from the valve assembly (Para 0021 –Woehr).
Regarding claim 3, the modified invention of Woehr, Bonnette, and Raulerson discloses at least a portion of the secondary device (14, Fig 3 -Woehr) is configured to push the piston toward the first seal disk as the secondary device is coupled to the valve assembly (Para 0020 -Woehr).
Regarding claim 4, the modified invention of Woehr, Bonnette, and Raulerson discloses the secondary device (8, Fig 1 -Woehr) is a catheter having a needle (9, Fig 1 -Woehr), and wherein the needle is configured to insert though the valve assembly when the catheter is coupled to the valve assembly (Para 0018 –Woehr).
Regarding claim 6, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) is at least partially cylindrical (See Fig 4 -Woehr).
Regarding claim 7, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) has a neck portion (narrower portion of body 5 comprising piston 10, Fig 2 –Woehr) in which the piston is slidably positioned (Para 0020 –Woehr).
Regarding claim 8, the modified invention of Woehr, Bonnette, and Raulerson discloses the body (5, Fig 4 -Woehr) is configured to be placed in fluid communication with the volume of fluid in the patient via the body access device (3 and 4, Fig 1 -Woehr) that is placed in fluid communication with the 
Regarding claim 9, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a body access sheath (4, Fig 1 -Woehr) having an internal lumen (internal lumen surrounding needle 9 in Fig 1 -Woehr) configured to couple to the internal lumen of the body (Para 0020 –Woehr; as described, the fluid from syringe 14 passes through the lumen of body 5, through the valve assembly 7, and then through the lumen of sheath 4 thus they are coupled).
Regarding claim 10, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is configured to removably attach to the secondary device (Para 0017 –Woehr; the body access device removably attaches to the secondary device through body 5 and more specifically through bore 5c or Luer thread 6 seen in Figs 1 and 3 of Woehr).
Regarding claim 11, Woehr discloses a method of controlling a passage of fluid of a body access device (3 and 4, Fig 1) (Para 0005), comprising: providing a valve assembly (5, 7, 10a, 10b, Fig 1) having: 3Application No.: 16/280,929Docket No.: 051756-508001USa body (5, Fig 1) having an internal lumen (lumen comprising actuating element 10 and valve 7) with a proximal opening (5c, Fig 2) in the body and a distal opening (opening of body 5 that interfaces with element 3, Fig 1) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a volume of fluid in a patient (Para 0005), wherein the body defines an internal chamber (internal area of 5 comprising element 7 and 10a); a piston (10, Fig 2) slidably positioned within the internal chamber (Para 0020); a first seal disk (7, Fig 2) positioned in the internal chamber in a spaced relationship with the piston in a default state of the valve (See Fig 2), the first seal disk including a slit (7a, Fig 6) that is closed in the default state (See Fig 6), the slit sized to receive an elongated body of a secondary device therethrough (Para 0018; See Fig 1); attaching the body access device to the valve 
Woehr is silent regarding a separator disk juxtaposed with the first seal disk in the chamber, wherein the separator disk has a first side facing the first seal disk and a second side opposite the first side, wherein the first side includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface, wherein the first seal disk can move into the first space as the piston pushes against the first seal disk, and wherein the separator disk has a first central aperture that extends through the first chamfered surface and second chamfered surface; a second seal disk juxtaposed with the separator disk such that the separator disk is interposed between the first seal disk and the second seal disk, and wherein the second seal disk includes a second central aperture aligned with the first central aperture of the separator disk such that the first central aperture and the second central aperture collectively define a lumen for the passage of fluid, and wherein the first chamfered surface of the separator disk has an outermost diameter and the first central aperture of the separator disk has an outer diameter on the first chamfered surface, and wherein the piston has a distalmost end having a diameter smaller than the outermost diameter of the first chamfered surface and the outer diameter of the first central aperture
Bonnette teaches a valve assembly (40, 64, 132, 130, 122, Fig 15) that controls a passage of fluid of a body access device (Para 0007), comprising: a body (122, Fig 15) having an internal lumen (124, Fig 15) with a proximal opening (opening at 79, Fig 15) in the body and a distal opening (128, Fig 15) in the body, wherein the internal lumen of the body is configured to be placed in fluid communication with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly disclosed by Woehr to further include a separator disk and second seal disk as well as the hemostasis nut as taught by Bonnette in order to have a valve assembly that can minimize the binding of first and second seal disks and allow for sealing in special 
The modified invention of Woehr and Bonnette disclose all of the elements of the invention as discussed above, however is silent regarding the separator disk having a first side that includes a first chamfered surface such that a first space is formed between the first seal disk and the first side of the separator disk, and wherein the second side includes a second chamfered surface.
Raulerson teaches a valve assembly comprising a first seal disk (126, Fig 4), a second seal disk (122, Fig 4), and a separator disk (130, Fig 4) having a first side (136, Fig 5) that includes a first chamfered surface (132, Fig 5) such that a first space is formed between the first seal disk and the first side of the separator disk (See Fig 3), and wherein a second side (134, Fig 5) includes a second chamfered surface (132, Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator disk disclosed by Woehr and Bonnette to have a first and second chamfered surfaces as taught by Raulerson in order to have a separator disk that can provide a clearance and be unengaged by the deflected slit-adjacent valve portions during insertion, advancement and retraction of the guidewire through the slits of the valves, so that the valve arrangement may accommodate a range of guidewire sizes (Col 6, lines 45-52).
Regarding claim 12, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a fluid drainage sheath (4, Fig 1 –Woehr; catheter 4 could be used for draining or delivery of fluid depending on what the access device is attached to (i.e. fluid source or drain)).
Regarding claim 13, the modified invention of Woehr, Bonnette, and Raulerson discloses the body access device (3 and 4, Fig 1 -Woehr) is a catheter (4, Fig 1; Para 0017 –Woehr).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woehr (US 2014/0012203) in view of Bonnette (US 2004/0210194) and further in view of Raulerson (US 8052647) and further in view of Merry (US 4929235).
Regarding claim 5, the modified invention of Woehr, Bonnette, and Raulerson discloses all of the elements of the invention as discussed. The modified invention is silent regarding the first seal disk is made of plastic. 
Merry teaches a valve assembly (11, Fig 3) comprising a seal disk (25, Fig 4) made of plastic (Col 3, lines 16-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first seal disk disclosed by Woehr, Bonnette, and Raulerson to be made of plastic as taught by Merry in order to have a seal disk that is flexible and blood compatible (Col 3, lines 16-21).
Response to Arguments
	Applicant’s arguments regarding Woehr, Timmermans, and Guest failing to teach the amended limitations of claim 1 have been fully considered but are moot in view of the current rejection that relies on Bonnette and Raulerson to teach the outer diameters of the piston and separator disk and the second chamfered surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783